Citation Nr: 0517802
Decision Date: 06/30/05	Archive Date: 09/19/05

DOCKET NO. 02-08 907                        DATE JUN 30 2005


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the RO which, inter alia, denied service connection for bilateral hearing loss and PTSD. The veteran's Notice of Disagreement with that decision was received at the RO in March 2002. The RO issued a Statement of the Case in June 2002, and the veteran perfected his appeal with the submission of a VA Form 9, received at the RO in July 2002.

The veteran was scheduled to testify at a personal hearing before a Veterans Law Judge at the RO in March 2005. The veteran subsequently cancelled his hearing and did not request that the hearing be rescheduled.

FINDING OF FACT

In a written communication received at the Board in June 2005, the veteran's accredited representative indicated the veteran's desire to withdraw from appellate , status the issues of entitlement to service connection for bilateral hearing loss and PTSD.

CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore does not have appellate jurisdiction over any issue at this time. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2004).

- 2 



REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by a notice of disagreement and completed by a substantive appeal. 38 U.S.C.A. § 7105(a) (West 2002);
38 C.F.R. § 20.200 (2004).

As noted in the introduction, the veteran had perfected his appeal as to issues of service connection for bilateral hearing loss and PTSD.

The veteran is afforded the right by regulation to withdraw his Notice of Disagreement and/or his Substantive Appeal if he so wishes. 38 C.F.R. § 20.204 (2004).

The essential requirement under this regulatory provision is that the veteran indicate his desire to withdraw his appeal in writing. Here, a review of the record shows that a written statement was received at the Board in June 2005 in which the veteran's representative, on behalf of the veteran, indicated that the veteran was no longer interested in pursuing his appeal as to the issues as characterized hereinabove. Accordingly, the Board finds that the veteran has withdrawn his appeal as to those Issues.

Having met the requirements of 38 C.F.R. § 20.204 (2004), the veteran has effectively withdrawn the issues listed on the front page of this decision. With no issue properly before the Board for appellate review, the appeal must be dismissed. 38 U.S.C.A. § 7108 (West 2002).

ORDER

The appeal is dismissed.

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

- 3 




